DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 11/4/2021 and interview dated 11/18/2021.
3.	Applicant's remarks, filed on 10/5/2021, with respect to the art rejection of the claims have been fully considered and they are persuasive as amended and in the light of the Examiner's amendments. 
Terminal Disclaimer
4.	The terminal disclaimer has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT/COMMENT
5.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Paul B. Johnson (Reg. No. 59,375) on 11/18/2021.

5.2.	This listing of claims will replace all prior versions and listings of claims in the application:

1.	(Currently amended) A method comprising:

extracting by the browser extension, content from a webpage associated with the received URL; 
transmitting the extracted content to a counterfeit URL detection system configured to analyze the extracted content and return an assessment indicating whether the received URL is counterfeit, wherein the analysis of the extracted content includes one of image object detection; natural language processing, analyzing a hypertext transfer protocol (HTTP) request header or body, and analyzing an HTTP response header or body; and
responsive to the assessment indicating that the received URL is counterfeit, blocking by the browser extension, the browser application from accessing content associated with the received URL;
wherein the counterfeit URL detection system determines a score, wherein the assessment of whether the received URL is counterfeit is based in part on a threshold relative to the score, and wherein the threshold is based at least in part on a user-input threat tolerance.

2.	(Canceled)

3.	(Original) The method of claim 1, further comprising:

responsive to the data store identifying the received URL as counterfeit, blocking the browser application from accessing the content associated with the received URL; and
responsive to the data store not containing the received URL, extracting the content from the webpage.

4. 	(Canceled)

5.	(Currently amended) The method of claim 1, further comprising[[:]] recording by the browser extension a user behavior associated with the received URL.

6.	(Original) The method of claim 5, wherein the user behavior comprises a number of URLs requested in a specified period of time.

7.	(Original) The method of claim 5, wherein the user behavior comprises a number of counterfeit URLs blocked in a specified period of time.

8.	(Original) The method of claim 5, wherein the user behavior comprises a source of the received URL.


receive a uniform resource locator (URL);
extract content by the browser extension from a webpage associated with the received URL; 
transmit the extracted content to a counterfeit URL detection system configured to analyze the extracted content and return an assessment indicating whether the received URL is counterfeit, wherein the analysis of the extracted content includes one of image object detection; natural language processing, analyzing a hypertext transfer protocol (HTTP) request header or body, and analyzing an HTTP response header or body; and
responsive to the assessment indicating that the received URL is counterfeit, blocking by the browser extension, a browser application from accessing content associated with the received URL; 
wherein the counterfeit URL detection system determines a score, wherein the assessment of whether the received URL is counterfeit is based in part on a threshold relative to the score, and wherein the threshold is based at least in part on a user-input threat tolerance.

10.	(Canceled)


access a data store that stores for each of a plurality of known URLs, an assessment of an authenticity of the URL; 
responsive to the data store identifying the received URL as counterfeit, block access to the content associated with the received URL; and
responsive to the data store not containing the received URL, extract the content from the webpage.

12. 	(Canceled)

13.	(Currently amended) The non-transitory computer-readable storage medium of claim 9, wherein the computer program instructions when executed by the processor further cause the processor to[[:]] record a user behavior associated with the received URL.

14.	(Original) The non-transitory computer-readable storage medium of claim 13, wherein the user behavior comprises a number of URLs requested in a specified period of time.



16.	(Original) The non-transitory computer-readable storage medium of claim 13, wherein the user behavior comprises a source of the received URL.

17.	(Currently amended) A method comprising:
receiving from a browser extension executed by a user device, content extracted from a webpage associated with a uniform resource locator (URL) requested by a user of the user device;
applying to the received content a model trained to output an assessment indicating whether the URL is counterfeit, wherein the assessment is based at least in part on one of image object detection, natural language processing, analyzing a hypertext transfer protocol (HTTP) request header or body, and analyzing an HTTP response header or body; and
returning the assessment to the browser extension, wherein the browser extension is configured to block access to the webpage responsive to the assessment indicating that the URL is counterfeit;
wherein the counterfeit URL detection system determines a score, wherein the assessment of whether the received URL is counterfeit is based in part on a threshold relative to the score, and wherein the threshold is based at least in part on a user-input threat tolerance.

18.	(Original) The method of claim 17, further comprising:
receiving from the browser extension, data describing user behaviors associated with one or more URLs; and
generating analytics that quantify the user behavior.

19.	(Original) The method of claim 18, wherein the analytics comprise an identification of users who accessed at least a threshold number of counterfeit URLs in a specified period of time.

20.	(Original) The method of claim 18, wherein the analytics comprise an identification of a source that provided at least a threshold number of counterfeit URLs.

21-22.	(Canceled) 

23.	(Previously presented) The method of claim 1, further comprising comparing the URL with a stored URL, determining that only a portion of the URL is identical to the stored URL, and using a heuristic to determine, based on the identical portion, whether the URL is counterfeit.

24.	(Canceled) 



26.	(New) The method of claim 25, wherein the user behavior comprises one of: a number of URLs requested in a specified period of time, a number of counterfeit URLs blocked in a specified period of time, and a source of the received URL.

27.	(New) The non-transitory computer-readable storage medium of claim 9, the computer program instructions further causing the processor to receive from the browser extension data describing user behaviors associated with one or more URLs and generate analytics that quantify the user behavior.

Allowable Subject Matter
6.1.	Claims 1, 3, 5-9, 11, 13-20, 23, and 25-27 are allowed.
6.2.	
a). US Patent Application No. 20180115584 to Alhumaisan et al discloses generally relates to information security and, more particularly, to systems and methods implementing color image ray transform (IRT) for detecting phishing web pages. A focus is comparing the features of a questionable website to features of a legitimate website. Detection of a phishing website using color IRT includes: requesting access, on at least one computing device, to a web page having a Universal Resource Locator (URL); comparing, using the at least one computing device, the URL of the requested web page to a reference URL within a database stored in a memory; determining, using the 

b). US Patent No. 10616274 to Chang et al  an online system transmits to a mobile device a feed story that includes a uniform resource locator (URL) of a feed story website. The online system receives from the mobile device a URL log that includes URLs that the mobile device accessed in response to requesting content from the feed story website. The online system extracts a feature of at least one URL in the log, and inputs the extracted feature into a model that was trained, using machine learning, to identify websites that perform cloaking. The model generates a score indicating a likelihood that the feed story website performs cloaking based the extracted feature. The online system compares the score to a threshold to determine whether the feed story website performs cloaking. If the online system determines that the feed story website performs cloaking, the online system limits delivery of content including the URL of the feed story website.

c). US Patent No. 10104113 to Stein et al discloses a data processing method providing an improvement in computer security, comprises selecting a uniform resource location (URL) for classification wherein the selected URL is associated with a webpage; determining a URL risk score for the selected URL; comparing the URL risk score to a URL risk threshold; in response to determining that the URL risk score 
	
6.3.	The following is an examiner's statement of reasons for allowance: thecombination of Yang et al.,  Shim et al., Sanganabhatla et al., whether alone or in combination with the other prior arts of record fail to teach or render obvious "… receiving at a browser extension operating in a browser application, a uniform resource locator (URL) requested within the browser application; extracting by the browser extension, content from a webpage associated with the received URL;  transmitting the extracted content to a counterfeit URL detection system configured to analyze the extracted content and return an assessment indicating whether the received URL is counterfeit, wherein the analysis of the extracted content includes one of image object detection; natural language processing, analyzing a hypertext transfer protocol (HTTP) request header or body, and analyzing an HTTP response header or body; and responsive to the assessment indicating that the received URL is counterfeit, blocking by the browser extension, the browser application from accessing content associated with the received URL; wherein the counterfeit URL detection system determines a 
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 9 and 17 recite similar subject matter. Consequently, independent claims 9 and 17 are also allowable over the prior arts of record.
Claims 3, 5-8, 11, 13-16, 18-20, 23, 25-27 are directly or indirectly dependent upon claims 1, 9 and 17 therefore, they are also allowable over the prior arts of record.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195. The examiner can normally be reached 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni A. Shiferaw can be reached on (571) 272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

HARUNUR . RASHID
Primary Examiner
Art Unit 2497


/HARUNUR RASHID/Primary Examiner, Art Unit 2497